NUMBERS 13-14-00308-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

CIPRIANO GONZALEZ,                                                       Appellant,

                                          v.

THE STATE OF TEXAS,                                                      Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Perkes
                Memorandum Opinion by Justice Perkes
      Pursuant to a plea bargain agreement, appellant Cipriano Gonzalez pleaded guilty

to burglary of a building, a state jail felony. See TEX. PENAL CODE ANN. § 30.02 (West,

Westlaw through Ch. 46, 2015 R.S.). The trial court assessed appellant’s punishment

at two years’ imprisonment, suspended sentence of confinement, and placed appellant
on community supervision for a period of four years.1 The State subsequently moved to

revoke appellant’s community supervision, alleging four violations.                         Following an

evidentiary hearing, the trial court found the allegations true, revoked appellant’s

community supervision, and sentenced him to two years' imprisonment. By two issues,

appellant argues: (1) the evidence was insufficient to support the trial court’s finding that

he committed the offense of assault causing bodily injury; and (2) the punishment

assessed was disproportionate to the seriousness of the offense in violation of the Eighth

and Fourteenth Amendments to the United States Constitution.                          See U.S. CONST.

amend. VIII, XIV. We affirm.

                                              I. BACKGROUND

       The State filed a motion to revoke appellant’s community supervision alleging the

following violations: (1) committing the offense of assault causing bodily injury; (2) failing

to report to his probation officer; (3) failing to pay restitution and supervisory fees; and

(4) failing to pay for and complete the Felony Impact Panel program. At the revocation

hearing, appellant pleaded true to the second, third, and fourth allegations and “not true”

to the first allegation.

       During the hearing, victim Noel Perez testified concerning the alleged assault.

Perez stated that he worked with appellant on an apartment remodeling project. Perez

recalled gathering his tools at the end of a work-day, when he was suddenly surrounded

by appellant and three other men. He remembered being struck by one of the men and

then “crawling on the floor trying to get up,” while all four of the individuals stomped and



       1   During the term, the trial court extended the period of community supervision to five years.
                                                      2
kicked him repeatedly. Perez testified appellant kicked him in the face while he was on

the ground. Perez suffered bumps to his head, scrapes on his knees, and injuries to his

feet. Another witness testified she saw appellant kick Perez while he was on the ground.

       Appellant’s brother testified that he was present during the altercation, but that it

was another individual—not appellant—who fought with Perez. At the conclusion of the

hearing, the trial court found the alleged violations true, revoked appellant’s community

supervision, and sentenced appellant to two years’ imprisonment. This appeal followed.

                                II. SUFFICIENCY OF EVIDENCE

       By his first issue, appellant argues that the evidence was insufficient concerning

the allegation of assault causing bodily injury.     Appellant maintains that there was

conflicting evidence whether appellant was the aggressor and initiator of the assault.

A. Standard of Review

       We review a trial court’s order revoking community supervision for an abuse of

discretion.   Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006).            At a

probation revocation proceeding, the State bears the burden of showing by a

preponderance of the evidence that the defendant committed a violation of his community

supervision conditions. Cobb v. State, 851 S.W.2d 871, 873 (Tex. Crim. App. 1993) (en

banc); Jones v. State, 112 S.W.3d 266, 268 (Tex. App.—Corpus Christi 2003, no pet.).

If the State does not meet its burden of proof, the trial court abuses its discretion in

revoking the community supervision. Cardona v. State, 665 S.W.2d 492, 493–94 (Tex.

Crim. App. 1984).




                                             3
       Proof by a preponderance of the evidence of any one of the alleged violations of

the community supervision conditions is sufficient to support a revocation order. See

Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980); Herrera v.

State, 951 S.W.2d 197, 199 (Tex. App.—Corpus Christi 1997, no pet.). Further, a plea

of true alone is sufficient to support revocation of community supervision. See Cole v.

State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979); Perry v. State, 367 S.W.3d 690, 693

(Tex. App.—Texarkana 2012, no pet.); Jones, 112 S.W.3d at 268.                When multiple

violations are found by the trial court, we will affirm the order revoking community

supervision if the State proved any violation by a preponderance of the evidence. Smith

v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009) (“We have long held that ‘one

sufficient ground for revocation would support the trial court's order revoking’ community

supervision.”).

B. Analysis

       Appellant pleaded true to the allegations of: failing to report to his probation

officer; failing to pay restitution and supervisory fees; and failing to pay for and complete

the Felony Impact Panel program. A failure to report violation provides a sufficient basis

for the trial court's decision to revoke community supervision. See, e.g., Flournoy v.

State, 589 S.W.2d 705, 707, 709–10 (Tex. Crim. App. [Panel Op.] 1979) (no abuse of

discretion to revoke for failing to report for nine months over a period of about four years);

Greer v. State, 999 S.W.2d 484, 489 (Tex. App.—Houston [14th Dist.] 1999, pet. denied)

(no abuse of discretion to revoke for failing to report for a single month); Guerra v. State,

664 S.W.2d 412, 413 (Tex. App.—Corpus Christi 1983, no pet.) (no abuse of discretion


                                              4
to revoke for failing to report for three consecutive months). Although appellant argues

the violations—other than assault causing bodily injury—are minor, a trial court may

revoke community supervision for a violation of any condition, including any single

“technical” condition. See Nurridin v. State, 154 S.W.3d 920, 924 (Tex. App.—Dallas

2005, no pet.). Because appellant’s plea of true to failing to report is sufficient to support

revocation, we need not address appellant’s contentions concerning the assault causing

bodily injury allegation. See Smith, 286 S.W.3d at 342. We overrule appellant's first

issue.

                                      III.   SENTENCING

         By his second issue, appellant argues that the sentence is disproportionate to the

seriousness of the offense in violation of the Eighth and Fourteenth Amendments to the

United States Constitution. See U.S. CONST. amend. VIII, XIV.

         To preserve a complaint of disproportionate sentencing, the defendant must make

a timely, specific objection in the trial court or raise the issue in a motion for new trial.

TEX. R. APP. P. 33.1; Heidelberg v. State, 144 S.W.3d 535, 542–43 (Tex. Crim. App.

2004); Quintana v. State, 777 S.W.2d 474, 479 (Tex. App.—Corpus Christi 1989, pet.

ref'd); see also Montemayor v. State, No. 13–10–00292–CR, 2011 WL 1844449, at *3

(Tex. App.—Corpus Christi March 17, 2011, no pet.) (mem. op., not designated for

publication). Almost every right, constitutional or statutory, may be waived by the failure

to object. Broxton v. State, 909 S.W.2d 912, 918 (Tex. Crim. App. 1995); Kim v. State,

283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref'd). Appellant did not object

to his sentence at the hearing, and he did not file a motion for new trial asserting any


                                              5
constitutional or statutory complaints concerning his sentence. Appellant failed to

preserve this issue for review on appeal.          See TEX. R. APP. P. 33.1.   We overrule

appellant's second issue.

                                       IV. CONCLUSION

       We affirm the trial court’s judgment.

                                                      GREGORY T. PERKES
                                                      Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of July, 2015.




                                               6